If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      December 22, 2020
               Plaintiff-Appellee,

v                                                                     No. 349200
                                                                      Kent Circuit Court
CHAD LEE REDDER,                                                      LC No. 18-005188-FC

               Defendant-Appellant.


Before: FORT HOOD, P.J., and SAWYER and SERVITTO, JJ.

PER CURIAM.

         Defendant, Chad Lee Redder, appeals as of right his jury trial convictions of three counts
of first-degree criminal sexual conduct (CSC-I), MCL 750.520b(2)(b). The trial court sentenced
defendant to 25 to 50 years’ imprisonment on each count, to be served concurrently. We affirm.

        This case arose out of defendant’s sexual touching of his two stepdaughters, JH and KH.
KH testified that defendant “put his fingers inside of [her] vagina”; “licked” her vagina on multiple
occasions; continually asked her to “set her vagina on his face”; and told her to put his penis in her
mouth, which she did. JH testified that defendant would tickle her, lift up her shirt, and touch her
breast. Defendant also would reach into her pants and rub under her underwear line. This occurred
“very often,” “once a week, once every other week.” JH additionally testified that defendant
rubbed a “silver bullet” vibrator up and down her neck and by her clitoris four or five times.

         On appeal, defendant argues that the prosecution’s comments about the Larry Nassar case
during its closing argument to the jury constituted prosecutorial misconduct, which deprived him
of a fair trial. We disagree.

        We review preserved issues of prosecutorial misconduct, such as this one, “de novo to
determine if the defendant was denied a fair and impartial trial.” People v Thomas, 260 Mich App
450, 453; 678 NW2d 631 (2004). A “preserved, constitutional error is generally not a ground for
reversal if the prosecutor proves that the error was harmless beyond a reasonable doubt.” People
v Miller, 482 Mich 540, 559; 759 NW2d 850 (2008).




                                                 -1-
        Prosecutorial comments must be read as a whole and evaluated in light of defense
arguments and the relationship they bear to the evidence admitted at trial. People v Seals, 285
Mich App 1, 22; 776 NW2d 314 (2009). “Prosecutors are typically afforded great latitude
regarding their arguments and conduct at trial.” People v Unger, 278 Mich App 210, 236; 749
NW2d 272 (2008). “They are generally free to argue the evidence and all reasonable inferences
from the evidence as it relates to their theory of the case.” Id. “Issues of prosecutorial misconduct
are decided case by case, and this Court must examine the entire record and evaluate a prosecutor’s
remarks in context.” People v Dobek, 274 Mich App 58, 64; 732 NW2d 546 (2007).

       In this case, during its closing argument to the jury, defense counsel argued that defendant
would not have had time to assault JM or KH because they lived in such a busy household, and
there was always someone around. Defense counsel stated that defendant

       leaves before the kids go to school. He gets home around dinnertime, for the most
       part. Wife fixes dinner, the kids are around, the house is full, and they go to bed.
       Are there exceptions to that rule? Of course, there are. We all have our common
       sense, and we know what our daily lives look like and how they take us.

              But he’s not left alone with them all the time isolated. There’s really not
       much of an opportunity at all to isolate somebody like [KH]—over fifty times? I
       mean. She was hard pressed to describe with any particularity any of the details or
       dates or anything beyond the allegations that—well, what about the other stuff?
       When did that happen? I don’t know. How do I defend that? It’s nearly impossible.

Defense counsel also argued that the victims’ testimonies regarding the timing of defendant’s
assaults was not supported by “logic or common sense,” and explained,

       [y]ou know, there’s no suggestion that, well, he locked the door, we were behind
       closed doors, nobody was there. I mean, they even said sometimes this happened
       with the brothers in the house, or even [KH] says this happened with my mom
       sitting right next to me and my brother in the chair right there. Does that sound
       plausible? That doesn’t sound plausible to me. I don’t see how that can happen.

        Defense counsel repeated that “one of the claims [made by KH] is that [defendant] touched
her under the blanket with my mom there and with—right by my side and my brother there. I told
you I don’t know how that can happen.” Counsel reiterated that “based on [defendant’s] work
schedule, lack of opportunity, the fact that family is in a house with like a 1500 square foot
footprint, and it’s got six people in it. Not a lot of opportunity for this to happen with his schedule
and the kids’ and family’s schedule.” Counsel continued, stating that

       [f]or years this supposedly went on and nobody ever stumbled in, heard anything,
       or got wind of it in that small of a cramped house like that? I would think that you
       probably would. I can’t close my bedroom door to get away from my boys without
       one of them immediately coming and knocking, Hey, dad, what are you doing? I
       mean, it’s just not reality. If this was going on, I submit somebody would have
       found out about it. You would have told—it would be nice if there was some
       contemporaneous report of it.



                                                 -2-
       Subsequently, during its rebuttal closing argument to the jury, the prosecution stated, in
pertinent part:

               Of course [defendant] had time to be with [the children]. This is not a long,
       drawn out thing. He wasn’t wining and dining them, putting on Barry White and
       romancing them. This is an assault. It’s quick. ‘I’m getting what I want.’ It does
       not take long.

              And the best example of that now is Larry Nassar. He had 332 victims, and
       he was victimizing the majority in an examination room with the parent in the room.

        Defendant objected to the prosecution’s comment about Nassar, stating, “I’m not sure
that’s relevant to this case. I think that’s introducing something that’s really prejudicial.” The
trial court disagreed with defendant, stating, “[w]ell, in response, I would say that it’s probably a
reasonable response to—this is in the form of rebuttal. And I think it’s fairly direct rebuttal of
some of the points that you raised during your closing arguments.”

       The prosecution continued its rebuttal, and stated that Nassar

       did it with the parents in the examination room with him and the victim. So, don’t
       tell me you can’t find an opportunity to do this with people in the house or people
       around or people out for even a few minutes.

               And to suggest that [defendant] worked every single day Monday through
       Friday, never had a day off, he’s in the construction business. There was never bad
       weather that he didn’t work? There was never a time you just decided to take the
       day off because you had four kids and your wife is gone?

        In this case, the prosecution’s reference to Nassar did not imply, as defendant argues, that
defendant’s actions equated with that of Nassar’s or that he acted in a similar manner. Instead, the
prosecutor used the Nassar case (which was initially referred to first by JM during her testimony
when she stated, “[s]o I had been watching the Larry Nassar trial to watch sentencing and all that
kind of stuff”) to refute defense counsel’s closing argument to the jury that, on the basis of
defendant’s “schedule and the kids’ and family’s schedule” defendant did not have the opportunity
for the abuse to occur. The prosecutor used the Nassar case to show that it was entirely plausible
for defendant to commit the abuse and inappropriate touching while other members of the
household were in the home or present in the same room. We hold that the prosecution was
properly arguing the evidence and reasonable inferences as it related to its theory of the case. See
Unger, 278 Mich App at 236.

       Furthermore, the prosecution’s reference to Nassar was harmless. Taken in context, the
prosecutor’s statement that Nasser “had 332 victims, and he was victimizing the majority in an
examination room with the parent in the room,” was a proper response to a defense argument. See
People v Duncan, 402 Mich 1, 16; 260 NW2d 58 (1977) (stating that “[w]e examine the
prosecutor’s remarks in the context in which they were made”). As the trial court alluded, the
prosecution’s reference was in “direct rebuttal of some of the points that” defense counsel raised
during its closing arguments to the jury. Although this statement did refer to a high-profile
individual, the prosecution need not use the least prejudicial evidence available to establish a fact


                                                -3-
in issue. People v Fisher, 449 Mich 441, 452; 537 NW2d 577 (1995). And, any alleged “seed
planted in the mind of the jurors” by this reference that created inflamed “emotions or passions,”
was done by JM during her testimony, not the prosecution’s brief mentions of the Nassar case.

        Even if we were to conclude that the trial court erred by allowing the prosecution’s
reference to Nassar, defendant was not prejudiced because of both KH’s and JM’s extremely
detailed testimonies of what had occurred. Additionally, the trial court gave the cautionary
instruction that “[t]he lawyers’ statements and arguments are not evidence. They are only meant
to help you understand the evidence and each side’s legal theories. You should only accept things
the lawyers say that are supported by the evidence or by your own common sense and general
knowledge.” Jurors are presumed to follow their instructions. Unger, 278 Mich App at 235.

        Accordingly, we conclude that defendant was not denied a fair and impartial trial, that the
prosecution’s reference to the Nassar case was in “direct rebuttal of some of the points that”
defense counsel raised during its closing arguments to the jury, and that any alleged error, had
there been one, “was harmless beyond a reasonable doubt.” See Miller, 482 Mich at 559.

       Affirmed.

                                                            /s/ Karen M. Fort Hood
                                                            /s/ David H. Sawyer
                                                            /s/ Deborah A. Servitto




                                               -4-